NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM D. BRICE,                               No. 19-56164

                Plaintiff-Appellant,            D.C. No. 2:19-cv-04095-JLS-DFM

 v.
                                                MEMORANDUM*
CALIFORNIA FACULTY
ASSOCIATION,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                            Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      William D. Brice appeals from the district court’s judgment dismissing his

42 U.S.C. § 1983 putative class action alleging a First Amendment claim arising

out of compulsory agency fees (also known as fair share fees) paid to the

California Faculty Association. We have jurisdiction under 28 U.S.C. § 1291. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo the district court’s dismissal under Federal Rule of Civil Procedure

12(c). Lyon v. Chase Bank USA, N.A., 656 F.3d 877, 883 (9th Cir. 2011). We

affirm.

      The district court properly dismissed Brice’s action because a public sector

union can, as a matter of law, “invoke an affirmative defense of good faith to

retrospective monetary liability under section 1983 for the agency fees it collected”

prior to the Supreme Court’s decision in Janus v. American Federation of State,

County & Municipal Employees, Council 31, 138 S. Ct. 2448 (2018). Danielson,

945 F.3d at 1097-99 (“[P]rivate parties may invoke an affirmative defense of good

faith to retrospective monetary liability under 42 U.S.C. § 1983, where they acted

in direct reliance on then-binding Supreme Court precedent and presumptively-

valid state law.”).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                   19-56164